DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 04, 2020 and March 17, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on July 27, 2020.  These drawings are acceptable.

Claim Objections
Claim(s) 1, and 5 –  11 are objected to because of the following informalities: 
Claim 1, line 8, “the power supply”, should be change to - - the power supply line - -.
an analog to digital converter (ADC) values - -.
Claim 5, line 2, “the power supply”, should be change to - - the power supply line - -.
Claim 5, line 3, “the power supply”, should be change to - - the power supply line - -.
Claim 6, line 2, “load, the predetermined signal magnitude level”, should be change to - - load, a predetermined signal magnitude level - -.
Claim 7, line 2, “the power supply”, should be change to - - the power supply line - -.
Claim 8, line 2, “the power supply”, should be change to - - the power supply line - -.
Claim 9, line 2, “data of the ADC value”, should be change to - - data of the analog to digital converter (ADC) value - -.
Claim 10, line 2, “data of the ADC value”, should be change to - - data of the analog to digital converter (ADC) value - -.
Claim 11, line 8, “the power supply”, should be change to - - the power supply line - -.
Claim 11, line 9, “main control unit generates ADC values”, should be change to - - main control unit generates an analog to digital converter (ADC) values - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 6 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 6, recite the following limitations “for application to a complex load, a predetermined signal magnitude level includes a plurality of level corresponding to the respective loads and 
Claim(s) 7 and 8 are indefinite by dependence on claim 6.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 4 – 5, 9 and 11 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Scott (US 7,095,598 B2).

With regard to claim 1, Scott teaches a power interruption method by a power interruption device (col. 2, lines 9-12), comprising:
receiving a first detection signal (I1 – Fig. 1) and a second detection signal (I2 – Fig. 1) detected by using a current transformer (CT1, CT2 – Fig. 1) and a voltage detector (14 – Fig. 1) coupled to a power supply line (L1, L2 – Fig. 1) supplying power to a load (TO MOTOR, 35 – Fig. 1, Fig. 3), respectively;

interrupting the power supply line (L1, L2 – Fig. 1) to the load (TO MOTOR, 35 – Fig. 1, Fig. 3) according to the control signal (110, 120 – Fig. 10) 
wherein in the generating of the control signal (110, 120 – Fig. 10), an analog to digital converter (ADC) values (12, 42 – Fig. 1, Fig. 3) of the first and second target signals (col. 3, lines 41-49; col. 5, lines 6-17; col. 4, lines 19-25), respectively are generated to generate the control signal (110, 120 – Fig. 10) based on a phase difference (col. 2, lines 6-11) of each of the first and second target signals (col. 4, lines 19-25) at a predetermined signal magnitude level (30, 32 – Fig. 2). 
With regard to claim 2, Scott teaches all the limitations of claim 1, and further teaches the power is AC power (Abstract, lines1-2),
generating the first and second target signals by rectifying (38 – Fig. 3) (col. 5, lines 11-17) the first detection signal and the second detection signal (I1, I2 – Fig. 1), respectively before the generating of the control signal (110, 120 – Fig. 10).
With regard to claim 4, Scott teaches all the limitations of claim 2, and further teaches the first and second target signals are signals which are subjected to low pass filtering (40 – Fig. 3) (col. 5, lines 11-17) and predetermined signal adjustment for removing high-frequency noise after the respective target signals are rectified (implicit) (the low pass filter is a known devices used for removing high-frequency noise).
Examiner’s Note: Examiner's brings as extrinsic evidence the prior art reference Seon (US 2010/0296220 A1) to show a low pass filter (103 – Fig. 1) that is capable of remove high-frequency noise ([0032], lines 1-6).
With regard to claim 5, Scott teaches all the limitations of claim 1, and further teaches wherein in the generating of the control signal (110, 120 – Fig. 10), the power supply line (L1, L2 – Fig. 1) to the load (TO MOTOR, 35 – Fig. 1, Fig. 3) is effectively interrupted for the arc generation at the load side by 
With regard to claim 9, Scott teaches all the limitations of claim 1, and further teaches storing (Step 212 – Fig. 12), in a memory (18 – Fig. 1), data of the ADC value of each of the first and second target signals during a predetermined period before the arc is generated (col. 3, lines 59-63; col. 4, lines 19-28; col. 7, lines 40-48).
With regard to claim 11, Scott teaches a power interruption device (col. 2, lines 9-12) comprising:
a current transformer (CT1, CT2, CT3 – Fig. 1) and a voltage detector (14 – Fig. 1) coupled to a power supply line (L1, L2, L3 – Fig. 1) supplying power to a load (TO MOTOR, 35 – Fig. 1, Fig. 3);
a main control unit (12, 16, 18, 42, 44 – Fig. 1, Fig. 3) generating a control signal (110, 120 – Fig. 10) by sensing generation of arc in the load for a first target signal (col. 4, lines 19-25) and a second target signal (col. 4, lines 19-25) input based on a first detection signal (I1 – Fig. 1) and a second detection signal (I1 – Fig. 1) detected by using the current transformer (CT1, CT2, CT3 – Fig. 1) and the voltage detector (14 – Fig. 1), respectively; and
a circuit breaker (10 – Fig. 1) interrupting the power supply line (L1, L2, L3 – Fig. 1) to the load (TO MOTOR, 35 – Fig. 1, Fig. 3) according to the control signal (110, 120 – Fig. 10),
wherein the main control unit (12, 16, 18, 42, 44 – Fig. 1, Fig. 3) generates ADC values (12, 42 – Fig. 1, Fig. 3) of the first and second target signals (col. 3, lines 41-49; col. 5, lines 6-17; col. 4, lines 19-25), respectively, to generate the control signal (110, 120 – Fig. 10) based on a phase difference (col. 2, lines 6-11) of each of the first and second target signals (col. 4, lines 19-25) at a predetermined signal magnitude level (30, 32 – Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 7,905,598 B2) in view of Otsuka (US 2011/0188610 A1).

With regard to claim 3, Scott teaches all the limitations of claim 2, but do not expressly teach the phase difference is determined within a semi-period of the AC power.
Otsuka (Fig. 12) teaches the phase difference calculation section 341 may calculate a complex vector including a phase difference dAE. The phase difference dAE may correspond to the phase difference obtained in a 1/2 cycle of one symbol ([0074] lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the power interruption method of Scott, to determine the phase difference within a semi-period of the AC power, as taught by Otsuka, since doing so is within the ordinary capability of those skilled in the art it would be merely a matter of obvious engineering choice.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 7,905,598 B2) in view of Blades (US 5,434,509).

With regard to claim 10, Scott teaches all the limitations of claim 1, but does not expressly teach displaying a text or graph for the data of the ADC value of each of the first and second target signals on a display device in real time.
Blades teaches an arc detector for detecting potentially hazardous arcing in electrical connections comprises detection and signal processing circuitry for monitoring high-frequency noise characteristic of arcing on the power line and distinguishable from other sources of high-frequency noise, and display (102 – Fig. 8) are provided to enable the user to access internal registers of the microprocessor (92 – Fig. 8) storing relevant characteristics of the detected arcing.
.

Allowable Subject Matter
Claim(s) 6 – 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 6, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “for application to a complex load, a predetermined signal magnitude level includes a plurality of level corresponding to the respective loads and the control signal is generated based on the phase difference at each level.”
Claim(s) 7 – 8 are allowed by dependence on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836